Title: General Orders, 5 June 1783
From: Washington, George
To: 


                  
                      Thursday June 5th 1783
                     Parole Norfolk.
                     Countersigns Oswego—Plymouth.
                  
                  For the day tomorrow Brigr Genl Putnam
                  B.. Qr Mr York brigade
                  The 7th Massa. regiment gives the Guards and the 1st the Fatigues tomorrow.
                  The Pay Masters or Agents of regts as soon as they have finished the accounts of their own corps, are requested to attach themselves to the pay master General if they can make it convenient; and to assist in completing the Genl settlement as soon as possible.
                  The Commander in chief repeats his wish that the greatest dispatch may be used in effecting this business.
                  The Surgeons of the different corps who are furloughed, before they march will return their Medicine Chests and what Instruments thay have belonging to the United States into the Apothecary Store at New-Windsor.
                  All Noncommissioned officers and soldiers who have Money due them for Services in the Qr Master Generals Department will lodge the Certificates thereof with orders for payment thereon in the hands of their paymasters, who will settle for the same.  The paymasters are requested to receive them.
               